As filed with the Securities and Exchange Commission on September 20, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-08029 Granum Series Trust (Exact name of registrant as specified in charter) 126 East 56th Street, New York, NY 10022 (Address of principal executive offices) (Zip code) Jonas B. Siegel 126 East 56th Street, New York, NY 10022 (Name and address of agent for service) (212) 407-3400 Registrant's telephone number, including area code Date of fiscal year end: October 31, 2007 Date of reporting period:July31, 2007 Item 1. Schedule of Investments. GRANUM VALUE FUND SCHEDULE OF INVESTMENTS - JULY 31, 2007(UNAUDITED) Shares Value COMMON STOCKS - 92.43% Banks and Savings & Loans - 11.49% 68,000 The Bank of New York Company, Inc. $ 2,893,400 33,409 Capital One Financial Corp. 2,364,021 72,000 Ocwen Financial Corp. (a) 780,480 88,560 PFF Bancorp, Inc. 1,480,723 61,750 U.S. Bancorp 1,849,413 9,368,037 Broadcasting & Cable - 10.63% 139,500 Comcast Corp. (a) 3,650,715 60,000 Liberty Global Inc - Series C (a) 2,390,400 125,600 Liberty Media Holding Corp. (a) 2,631,320 8,672,435 Commercial Building - 3.64% 54,500 Forest City Enterprises, Inc. - Class A 2,965,345 Commercial Services & Supplies - 0.26% 10,000 Tetra Tech, Inc. (a) 210,300 Communications Equipment - 3.09% 50,000 Cisco Systems, Inc. (a) 1,445,500 25,800 QUALCOMM, Inc. 1,074,570 2,520,070 Construction & Engineering - 0.82% 12,500 The Shaw Group, Inc. (a) 665,250 Defense - 5.97% 49,100 Alliant Techsystems, Inc. (a) 4,866,301 Energy Services - 3.49% 21,000 Bucyrus International, Inc. - Class A 1,334,760 70,500 Massey Energy Company 1,505,175 2,839,935 Entertainment & Leisure - 1.01% 75,600 Lakes Entertainment, Inc. (a) 825,552 Financial Services - 11.00% 38,000 Fannie Mae 2,273,920 97,000 The First Marblehead Corp. 3,197,120 29,800 ITLA Capital Corporation 1,266,500 66,200 Radian Group, Inc. 2,231,602 8,969,142 Food - 2.10% 52,386 Kraft Foods, Inc. 1,715,641 Health Care - 6.47% 99,000 Cyberonics, Inc. (a) 1,386,000 71,600 Geneva Acquisition Corp. (a) 458,240 70,800 UnitedHealth Group, Inc. 3,428,844 5,273,084 Home Improvement Retail - 0.91% 20,000 Home Depot, Inc. 743,400 Hotels Restaurants & Leisure - 0.59% 5,000 Wynn Resorts Ltd. 482,800 Insurance - 4.86% 30,200 Everest Re Group, Ltd. 2,967,150 24,500 Willis Group Holdings Limited 994,455 3,961,605 Internet & Catalog Retail - 1.19% 30,000 eBay, Inc. (a) 972,000 Oil & Gas - 1.06% 30,000 Crosstex Energy, Inc. 867,300 Pharmaceuticals - 2.96% 37,000 Mannkind Corp. (a) 390,720 48,100 Teva Pharmaceutical Industries, Ltd. - ADR 2,021,162 2,411,882 Private Placements - 0.02% 215,444 Intertainer, Inc. Common Stock (Acquired 2/12/99, 7,594 5/12/00, 7/15/03; Cost $1,249,875) (a)(c)(d) 205,178 Intertainer, Inc. Series C Convertible Preferred 7,233 (Acquired 2/12/99, 5/12/00, 7/15/02; Cost 7,233) (a)(c)(d) 14,827 REITS - 2.92% 107,900 Anthracite Capital, Inc. 1,014,260 47,500 Redwood Trust, Inc. 1,368,000 2,382,260 Residential Building - 4.05% 171,000 Pulte Homes, Inc. 3,307,140 Restaurants - 1.77% 136,600 The Smith & Wollensky Restaurant Group, Inc. (a) 1,442,496 Retailing - 0.51% 6,800 Target Corp. 411,876 Semiconductor & Semiconductor Equipment - 0.22% 5,000 Analog Devices, Inc. 177,250 Software - 1.17% 50,000 Oracle Corp. (a) 956,000 Telecommuincations - 3.93% 90,000 Citizens Communications Company 1,298,700 80,300 Corning, Inc. (a) 1,914,352 3,213,052 Tobacco Products - 5.08% 62,400 Altria Group, Inc. 4,147,728 Transportation Services - 1.22% 31,100 YRC Worldwide, Inc. (a) 998,932 TOTAL COMMON STOCKS (Cost $51,941,998) $ 75,381,640 Contracts Value PURCHASED OPTIONS - 1.35% 75 S&P 500 Index Put Option 365,250 Expiration: October, 2007, Exercise: 1,450.00 75 S&P 500 Index Put Option 471,000 Expiration: September, 2007, Exercise: 1,500.00 126 Financial Select Sector SPDR Put Option 30,870 Expiration: September, 2007, Exercise Price: $35.00 748 Financial Select Sector SPDR Put Option 237,490 Expiration: September, 2007, Exercise Price: $36.00 TOTAL PURCHASED OPTIONS (Cost $674,216) $ 1,104,610 Principal Amount Value SHORT TERM INVESTMENTS - 5.18% Commercial Paper - 4.06% $ 3,315,000 Prudential Commercial Paper, 5.17%, 8/01/2007 $ 3,315,000 Variable Rate Demand Notes - 1.12% 906,922 U.S. Bank Demand Note, 4.949% (b) 906,922 TOTAL SHORT TERM INVESTMENTS $ 4,221,922 (Cost $4,221,922) Total Investments(Cost $56,838,136) - 98.96% $ 80,708,172 Other Assets in Excess of Liabilities - 1.04% 849,108 TOTAL NET ASSETS - 100.00% $ 81,557,280 SCHEDULE OF SECURITIES SOLD SHORT - JULY 31, 2007 (UNAUDITED) Shares Value 6,500 iShares Dow Jones U.S. Real Estate Index $ 457,600 2,800 Oil Service Holders Trust 497,196 20,000 Retail Holders Trust 2,002,800 Total Securities Sold Short (Proceeds $2,926,135) $ 2,957,596 Footnotes Percentages are stated as a percent of net assets. ADR American Depository Receipt. (a) Non Income Producing Security. (b) Variable rate demand note is considered a short-term obligation and is payable on demand.The interest rate changes periodically on specified dates.The rate listed is as of July 31, 2007. (c) Retricted Security. (d) Board Valued Security. The cost basis of investments for federal income tax purposes at July 31, 2007 was as follows1: Cost of investments $ 56,838,136 Gross unrealized appreciation 26,894,058 Gross unrealized depreciation (3,024,022) Net unrealized appreciation $ 23,870,036 1Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year’s federal income tax information, please refer to the Notes to the Financial Statements section in the Fund’s most recent semi-annual or annual report. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rules15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Granum Series Trust By (Signature and Title)/s/ Lewis M. Eisenberg Lewis M. Eisenberg, President Date9/17/07 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)/s/ Walter F. Harrison, III Walter F. Harrison, III, Chairman Date 9/17/07 By (Signature and Title)/s/ Lewis M. Eisenberg Lewis M. Eisenberg, President Date9/17/07 By (Signature and Title)/s/ Jonas B. Siegel Jonas B. Siegel, Treasurer Date 9/19/07
